Case 1:18-cr-00070-DKW-KJM Document 330 Filed 04/16/21 Page 1 of 5           PageID #:
                                  2022



                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAI‘I
 UNITED STATES OF AMERICA,                   Case No. 18-cr-00070-DKW-KJM-12

              Plaintiff,                     ORDER DENYING IN PART
                                             DEFENDANT’S MOTION TO
                                             COMPEL
        v.

 ROBERT DARNELL BEAL,

              Defendant.


       Before the Court is Defendant Robert Darnell Beal’s motion to compel

 specific categories of evidence in advance of an April 29, 2021 suppression

 hearing. Dkt. No. 314. The Government has already produced much of the

 evidence Beal seeks. See Dkt. No. 318 at 6–8. This order addresses one category

 the Government has thus far withheld: law enforcement agents’ rough notes related

 to two interviews of Beal in 2014 and 2019. Id. at 9–10. Because the

 Government has represented that no notes from the 2014 interview by the Ohio

 State Police exist, the issue is moot. Because the Government has provided audio,

 video, and a final report of the 2019 interview by the FBI, and Beal has made no

 showing that the audio, video, or report are incomplete or inaccurate, Beal’s

 motion to compel law enforcement agents’ rough interview notes is DENIED.
Case 1:18-cr-00070-DKW-KJM Document 330 Filed 04/16/21 Page 2 of 5                  PageID #:
                                  2023



        On March 27, 2021, Beal filed a motion to suppress evidence and

 statements. Dkt. No. 307. Ahead of an April 29, 2021 hearing on that motion,

 Beal filed a motion to compel the Government to disclose evidence he believes

 will be relevant to that hearing. Dkt. No. 314. Beal seeks the following:

        1.     Statements by Government witnesses pursuant to Federal Rule of
               Criminal Procedure 26.2 and the Jencks Act and any Brady material in
               the Government’s possession;
        2.     A report listing any person who surveilled Beal or took part in his
               seizure and interview on December 10, 2014;
        3.     Any video or audio recordings of Beal’s surveillance, transport, and
               interviews;
        4.     Rough notes of law enforcement interviews of Beal on December 10,
               2014 and September 29, 2019;
        5.     Chain of custody information concerning the drugs seized on
               December 10, 2014; and
        6.     Certifications and other information pertaining to the canine employed
               during the December 10, 2014 traffic stop of Beal.

 Dkt. No. 314-1 at 2–10.

        The Government has provided virtually all of the information requested,

 either prior to or in response to Beal’s motion, and has further agreed to continue

 to provide Jencks and Brady material if/as it becomes aware of it.1 See Dkt. No.

 318 at 6–8; see also Dkt. No. 328. Where appropriate, the Government has also




 1
  For example, at an April 13, 2021 hearing on Beal’s motion to compel, Dkt. No. 328, the
 Government agreed to disclose any newly discovered reports prepared by FBI Special Agent
 Edwin Nam as a supplement to the Nam-authored material that has already been produced.

                                              2
Case 1:18-cr-00070-DKW-KJM Document 330 Filed 04/16/21 Page 3 of 5                          PageID #:
                                  2024



 identified categories of information that do not exist, representations that Beal does

 not challenge.2

        The only evidence sought by Beal that the Government has refused to

 disclose is agents’ rough interview notes from a September 29, 2019 interview of

 Beal.3 Dkt. No. 318 at 9–10. The Government argues these notes are not Jencks

 material and are exempt from disclosure under Rule 16(a)(2). Id. Beal argues

 that he is simply entitled to these notes under Federal Rule of Criminal Procedure

 16(a)(1)(B)(ii). Dkt. No. 314 at 8.

        Federal Rule of Criminal Procedure 16(a) provides in relevant part:

        (a)     Government's Disclosure.
                (1) Information Subject to Disclosure.
                     (A) . . . .
                     (B) Defendant's Written or Recorded Statement.
                         Upon a defendant's request, the government must
                         disclose to the defendant, and make available for
                         inspection, copying, or photographing, all of the
                         following:
                         (i)     any relevant written or recorded statement
                                 by the defendant if:
                                 •     the statement is within the
                                       government's possession, custody, or
                                       control; and
                                 •     the attorney for the government
                                       knows--or through due diligence
                                       could know--that the statement exists;

 2
   For example, the Government asserts that no audio or videotape related to Defendant is
 available from the Ohio State Police.
 3
   Beal seeks agent notes from Beal’s December 10, 2014 interview by the Ohio State Police.
 Dkt. No. 314 at 8. However, given the Government’s representation that these notes do not
 exist and that a detailed report of that interview has been provided to Beal, this issue is moot.

                                                   3
Case 1:18-cr-00070-DKW-KJM Document 330 Filed 04/16/21 Page 4 of 5                      PageID #:
                                  2025



                               (ii) the portion of any written record containing
                                    the substance of any relevant oral statement
                                    made before or after arrest if the defendant
                                    made the statement in response to
                                    interrogation by a person the defendant
                                    knew was a government agent; and
                             (iii) . . . .
                       (C)–(G)      ....
                (2)    Information Not Subject to Disclosure. Except as
                       permitted by Rule 16(a)(1)(A)-(D), (F), and (G), this rule
                       does not authorize the discovery or inspection of reports,
                       memoranda, or other internal government documents
                       made by an attorney for the government or other
                       government agent in connection with investigating or
                       prosecuting the case. Nor does this rule authorize the
                       discovery or inspection of statements made by
                       prospective government witnesses except as provided in
                       18 U.S.C. § 3500.

 Fed. R. Crim. P. 16(a). The Court finds that the Government, in providing a video

 and audio recording of the September 29, 2019 interview, together with a law

 enforcement final report of that interview, has met its obligation under this rule.

        The Court is aware of several courts in this Circuit that have required the

 disclosure of rough interview notes upon a defendant’s request under certain

 circumstances. See, e.g., United States v. Heine, 314 F.R.D. 498 (D. Or. 2016);

 United States v. W.R. Grace, 401 F.Supp.2d 1087 (D. Mont. 2005).4 But in those


 4
  The Court notes there is a Circuit split on this issue. See United States v. Wilson, No. 4:10 CR
 390 AGF/DDN, 2010 WL 4628070, at *2 (E.D. Mo. Oct. 19, 2010), report and recommendation
 adopted, No. 4:10CR00390 AGF, 2010 WL 4628644 (E.D. Mo. Nov. 8, 2010), aff'd, 686 F.3d
 868 (8th Cir. 2012) (listing circuits holding the government need not disclose rough interview
 notes and explaining the “defendant is not entitled to the agent’s rough notes of defendant’s
 interview statements, because such rough notes are the agent’s impressions of the statements and
 are not the statements themselves”).

                                                 4
Case 1:18-cr-00070-DKW-KJM Document 330 Filed 04/16/21 Page 5 of 5            PageID #:
                                  2026



 cases, it appears that no recording of the interview was made available to the

 defendant. In other words, the only contemporaneous record of the defendant’s

 statements were the agents’ interview notes. That is not the case here. By

 providing a video and audio recording of Beal’s 2019 interview, and a law

 enforcement final report of that interview, the Government has fully disclosed

 Beal’s statements. Beal does not argue that the video and audio recording, or

 report, are incomplete or in some way misrepresent or fail to fully capture his

 statements. Dkt. No. 314 at 8; cf. Heine, 314 F.R.D. at 512–13 (arguing that a

 governmental agency left out part of the interview in its official report). In other

 words, Beal has failed to demonstrate the notes would be anything other than

 redundant.

       For the reasons stated herein, the Court DENIES Beal’s motion to compel

 discovery of agents’ rough notes related to Beal’s September 29, 2019 interview.

       IT IS SO ORDERED.

       Dated: April 16, 2021 at Honolulu, Hawai’i.




                                               D~
                                               United States District Judge




 United States v. Beal, Criminal No. 18-00070-DKW-KJM-12; ORDER
 DENYING IN PART DEFENDANT’S MOTION TO COMPEL.

                                           5
